Citation Nr: 1450107	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  08-02 426	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1995 to December 1997 and from May 2005 to May 2006 with additional service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Currently, the agency of original jurisdiction is the RO in Denver, Colorado.

The Veteran was scheduled to appear at the Denver RO for a personal hearing before a Veterans Law Judge.  He failed to appear for the hearing, so his request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

By a June 2011 Board action, the case were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a December 2012 supplemental statement of the case (SSOC).  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his currently diagnosed asthma is as likely as not related to his active military service. 

2.  The Veteran's allergic rhinitis clearly pre-existed a period of active military service, but likely underwent a worsening beyond natural progression during that period.


CONCLUSIONS OF LAW

1.  The Veteran has asthma that is the result of disease incurred during active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The Veteran's allergic rhinitis is the result of disease incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

In this matter, the Board is cognizant that the Veteran's service treatment records (STRs) from May 2005 to May 2006 are not of record.  See formal finding of unavailability dated December 2012.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-218 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

In any event, as will be discussed below, the loss of some of the Veteran's STRs although regrettable, is not crucial to the outcome of these claims. 

The Board additionally notes that the Veteran failed to report for a scheduled VA examination in June 2011, as to his asthma.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (holding VA must show that a claimant lacked "good cause".)  Notification was sent to the Veteran's address of record by certified mail dated October 2011, requesting that he reschedule.  He did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding VA's duty to assist a veteran in developing the facts and evidence pertinent to a claim is not a one-way street).  Recently, additional attempts were made to contact the Veteran by phone and by mail, all of which were unsuccessful.  See VA notes dated July 2011.  The Board also notes that on October 2011 notification was returned to VA, marked return to sender, unclaimed, unable to forward.  However, in July 2012, the Veteran sent correspondence to VA from that very address.  See VA Form 9 dated July 2012.  Therefore, as the Veteran has not offered good cause for his absence, the Board must decide his claim on the evidence of record.  See 38 C.F.R. § 3.655.


Asthma

Here, the Veteran seeks service connection for asthma, which he attributes to exposure to dirt and building materials during a period of active duty from May 2005 to May 2006.  See Veteran's claim dated May 2006.  The Board has reviewed the record and concludes that the evidence supports a finding that the Veteran's asthma is attributable to his active duty service.

The Board acknowledges that the Veteran's STRs from May 2005 to May 2006 are not of record.  See formal finding of unavailability dated December 2012.  However, the evidence shows that, in April 2006, the Veteran received private treatment for reactive airway disease.  Spirometer reports indicate mild restriction and severe obstruction, pre-bronchodilator, of the airways.

The Veteran filed a claim in May 2006.  Thereafter, in July 2006, he was afforded a VA examination to address his claimed asthma.  At that time, the Veteran indicated that once he returned from Iraq to the United States he was admitted to the emergency room for severe asthma symptoms.  Thereafter, he was not admitted to the hospital; however, he was treated with nebulizers and other inhalers.  The examiner noted that the Veteran has been receiving weekly shots for asthma since May 2006.  The examiner diagnosed the Veteran with mild intermittent asthma.  The examiner concluded that the Veteran's "allergies cause him to have asthma exacerbations but these are well controlled on his current inhalers."  See VA examination reported dated July 2006.  

VA treatment records documented an emergency room visit in February 2007, which indicated complaints of asthma and severe shortness of breath.  The treatment provider noted a current diagnosis of asthma with an allergic component.  See VA treatment records dated February 2007.  

In this case, the Board finds that the Veteran is competent and credible to report that asthma symptoms initially manifested during military service.  See Jandreau, 492 F.3d at 1376-77; see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  As described above, the Veteran's statements of his in-service asthma, including symptoms such as shortness of breath, are corroborated by the April 2006 private treatment records and the July 2006 VA examiner's findings.  Specifically, the April 2006 private treatment records demonstrated that the Veteran was experiencing asthma symptomatology, while he was on active duty.  Significantly, a diagnosis of asthma was confirmed by the July 2006 VA examiner, less than two months after the Veteran's May 2006 military discharge.  

Accordingly, the Board has weighed the probative evidence of record and finds that the evidence is at least in equipoise as to whether the currently diagnosed asthma began during the Veteran's military service.  The benefit-of-the-doubt rule is therefore for application as to this issue.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for asthma.  See 38 U.S.C.A. § 5107 (West 2002).

Allergic Rhinitis

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. See 38 U.S.C.A. §§ 1111, 1113 (West 2002); 38 C.F.R. § 3.304(b) (2014).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2014).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Here, the Veteran is seeking entitlement to service connection for allergic rhinitis.  For the reasons expressed immediately below, the Board finds that the evidence of record establishes that the Veteran had allergic rhinitis that pre- existed his second period of active duty service.  Specifically, in April 2003, VA treatment records reflected treatment for a flare-up of seasonal allergies.  The VA treatment record indicated that he had previously been diagnosed with allergic rhinitis.  Additionally, he was prescribed Flonase.  In July 2003, a VA Ear Nose and Throat (ENT) treatment record showed that he continued to seek treatment for his allergic rhinitis.  The ENT treatment provider noted that the Veteran reported that he had developed allergies when he moved to Colorado four years prior, with the allergies lasting from November to July.  See VA ENT treatment records dated July 2003.  At that time, he was diagnosed with allergic rhinitis and nasal septal defect (NSD) and prescribed Flonase.  Id. 

Accordingly, the Board finds that the competent medical evidence of record clearly and unmistakably demonstrates that the Veteran's allergic rhinitis pre-existed his active military service and that he had this disability at the time of his entry into his military service.  See 38 U.S.C.A. §§ 1111, 1113 (West 2002); 38 C.F.R. § 3.304(b) (2014).

As detailed above, a pre-existing injury will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).  For the reasons stated below, the Board finds that the evidence shows that the Veteran's pre-existing allergic rhinitis was aggravated by his military service.

Here, while the Veteran was in service, a private treatment record dated in March 2006 indicated that he sought treatment for his allergic rhinitis.  The treatment provider stated, "patient with long history of seasonal allergies while in Colorado, have resolved when he is out of this area, has been on multiple medications without resolution... Please [evaluate] for candidacy for shots."  See private treatment records dated March 2006.  He was diagnosed with allergic rhinitis.  Id.  In April 2006, a private treatment provider indicated that the Veteran was extremely symptomatic from his seasonal allergies.  Moreover, the private treatment provider noted that the Veteran was treated with prescription allergy medication, which did very little to obviate his symptoms.  See private treatment records dated April 2006.  He was suffering from profound nasal congestion and ocular itching and burning.  The Veteran was diagnosed with allergic rhinitis and severely allergic to spring, summer, and fall pollen.  His treatment plan consisted of:  nasal sprays, prescription medication, and allergen desensitization.  Id.

In July 2006, the Veteran was afforded a VA examination to address his allergic rhinitis.  The VA examiner noted that the Veteran reported that his symptomatology worsened while in Iraq and after returning to the United States.  The Veteran indicated that, in February 2006, he was admitted to the emergency room for shortness of breath and wheezing.  He was treated with inhalers and nebulizers.  The Veteran also indicated that his treatment for his allergic rhinitis consisted of weekly shots, Zyrtec, Albuterol, and steroid inhaler.  The examiner diagnosed him with allergic rhinitis and seasonal allergies.  See VA examination report dated July 2006.  VA treatment records dated October 2007 showed that the Veteran continued to seek treatment for his allergic rhinitis.  

The Board finds that the evidence of record shows that the Veteran's allergic rhinitis was likely aggravated beyond its natural progression by his military service.  The medical evidence shows that prior to service the Veteran's allergic rhinitis was treated with Zyrtec and over-the-counter medications.  However, the Veteran testified that in service he went to the emergency room due to the severity of his allergic rhinitis symptoms.  Thereafter, the Veterans' treatment plan increased from over-the-counter medication to prescribed weekly shots and steroid inhalers.  Thus, the Veteran's exacerbated treatment plan for his allergic rhinitis symptomology during and after service show a worsening condition.  See Wagner, supra (holding whether a disability increased in severity is determined by reviewing the evidence regarding the state of the disability before, during, and after active duty service.)  The Board finds that the medical evidence and the Veteran's testimony are probative as to the question of aggravation.  

In short, the evidence described above tends to show that the Veteran's allergic rhinitis increased in severity during service.  The record does not contain any specific finding that the increase in the allergic rhinitis was due to the natural progression of the disease or was a temporary or intermittent flare-up.  In other words, there is no clear and unmistakable evidence that the allergic rhinitis was not aggravated.

Accordingly, the competent evidence of record demonstrates that the Veteran's allergic rhinitis was likely aggravated as a result of his active military service.  38 U.S.C.A. § 1153.  The benefit sought on appeal is therefore granted.


ORDER

Entitlement to service connection for asthma is granted.

Entitlement to service connection for allergic rhinitis is granted. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


